Citation Nr: 1210714	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  08-09 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to an increased rating in excess of 40 percent for lumbosacral muscle strain, degenerative disc disease at L4-5, and to include consideration of a separate rating for associated neurologic abnormalities such a radiculopathy affecting the left lower extremity (lumbar spine disability).  

2.  Entitlement to an increased rating in excess of 30 percent for cervical strain, degenerative disc changes, and to include consideration of a separate rating for associated neurological abnormalities such a radiculopathy affecting the left upper extremity (cervical spine disability).  


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

T. R. Bodger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to December 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which continued the 40 percent rating for the lumbar spine disability and the 30 percent rating for the cervical spine disability.  It appears that the RO found a separate but noncompensable rating for radiculopathy of the upper and lower extremities.    

By way of procedural history, the Veteran was initially service connected for his lumbar spine disability in an October 1995 rating decision, which was evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5295 (1999), effective March 8, 1994.  Following a July 2000 Board decision, the Veteran's lumbar spine disability was increased from 20 percent to 40 percent under 38 C.F.R. § 4.71a, DC 5293 (1999), effective March 8, 1994.  In a May 2006 rating decision, the Veteran was service connected for his cervical spine disability and evaluated as 30 percent disabling under 38 C.F.R. § 4.71a, DC 5237, effective February 2, 2006.  In July 2007, the Veteran filed a claim for increased rating for his service connected "back condition" and a claim for service connection for radicular pain in his arms secondary to his service connected "neck condition."  In an October 2007 rating decision, the RO found that the Veteran was not entitled to increased ratings for his lumbar and cervical spine disabilities.  The RO also noted that the Veteran had radiculopathy but not enough to constitute mild incomplete paralysis of the upper and lower extremities.  Therefore, the Veteran's 40 percent rating for the lumbar spine disability was continued for degenerative disc disease with radiculopathy of the left lower extremity.  In that same rating decision, the RO also continued the 30 percent rating for the Veteran's cervical spine disability finding cervical degernative disc changes with radiculopathy of the left upper extremity.  In his January 2008 notice of disagreement, the Veteran indicated that he was seeking entitlement to separate 10 percent ratings for his radiculopathy.  To provide the Veteran with the greatest opportunity for an increased evaluation, the Board will determine whether the Veteran in entitled to an increased evaluation for his lumbar and cervical spine disabilities, to include entitlement to separate ratings for his radiculopathy.  


FINDINGS OF FACT

1. The Veteran's cervical strain and degenerative disc changes of the cervical spine are manifested by subjective complaints of pain and decreased range of motion with objective evidence of flexion to 30 degrees, and no evidence of ankylosis or incapacitating episodes having a total duration of at least four weeks during a twelve-month period.

2.  The Veteran has been diagnosed with radiculopathy of the left upper extremity which is at least as likely as not a manifestation of his service-connected cervical spine disability and represents mild incomplete paralysis.  

3.  The Veteran's lumbar muscle strain and degenerative disc disease are manifested by subjective complaints of pain and decreased range of motion with objective evidence of flexion to 50 degrees, and no evidence of ankylosis or incapacitating episodes having a total duration of at least four weeks during a twelve-month period.  

4.  The Veteran has been diagnosed with radiculopathy of the left lower extremity which is at least as likely as not a manifestation of his service-connected lumbar spine disability and represents mild incomplete paralysis.  





CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for degenerative arthritis and degenerative disc disease of the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5130A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5237, 5243 (2011).

2. The criteria for a separate 10 percent evaluation for radiculopathy of the left upper extremity related to the Veteran's cervical spine disability have been.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71, 4.124a, Diagnostic Code 8515 (2011). 

3.  The criteria for an evaluation in excess of 40 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5130A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5293-5295 (2001), and Diagnostic Codes 5237 and 5243 (2011).

4.  The criteria for a separate 10 percent evaluation for radiculopathy of the left lower extremity related to the Veteran's lumbar spine disability have been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71, 4.124a, Diagnostic Code 8520 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate a claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b) (1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With regard to claims for increased disability ratings, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable (zero percent) to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103 (a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores, 580 F.3d at 1270.

Prior to initial adjudication of the Veteran's claims, a letter dated in September 2007 satisfied the three elements under the duty to notify provisions.  See  Dingess, 19 Vet. App. at 473.  The letter also complied with the requirements under Vazquez-Flores.  Thus, the duty to notify has been satisfied.  

The Board also finds that VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private treatment records have been obtained, to the extent possible, and associated with the claims file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See 38 C.F.R. § 3.327(a) (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Veteran was afforded VA examinations in September 2007, January 2009, March 2009, and August 2009 to determine the nature and severity of the Veteran's lumbar and cervical spine disabilities.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations are adequate as they predicated on a review of medical records and the examiners fully addressed the rating criteria that are relevant to rating the disabilities at issue here.  

There is adequate medical evidence of record to make a determination in this case.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since he was last examined.  The duty to assist does not require that a claim be remanded solely because of the passage of time since otherwise adequate VA examinations were conducted.  VAOPGCPREC 11-95.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues adjudicated herein has been met.  38 C.F.R. § 3.159 (c)(4) (2011).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  Newhouse v. Nicholson, 497 F.3d 1298 (2007).

II. Increased Rating

The Veteran contends that he is entitled separate ratings for radiculopathy of the left upper and lower extremities which is caused by his lumbar and cervical spine disabilities.  Again, in the October 2007 rating decision it appears that the RO found that the Veteran had mild incomplete paralysis of the upper and lower extremities but did not provide a separate 10 percent rating for these disorders.  As such, the Board will look to whether the Veteran is entitled to increased ratings for his lumbar and cervical spine disabilities, to include whether separate ratings are entitled for any neurological abnormalities.  See 38 C.F.R. § 4.71a, Note 1.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Where a veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of the veteran's disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  Here, the Veteran is claiming increased disability ratings for both the cervical and lumbar spine disorders.  As such, the Board will look to the Veteran's present level of impairment.  

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the scheduler criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca v. Brown, 8 Vet. App. 202, 206-07 (1995) (diagnostic codes that provide ratings solely based on loss of range of motion must consider functional loss and factors of joint disability attributable to pain).

The Veteran's service-connected cervical spine disability is evaluated as 30 percent disabling under 38 C.F.R. § 4.71a, DCs 5003-5237 in a May 2006 rating decision and his lumbar spine disability was initially rated as 40 percent disabling under 38 C.F.R. § 4.71a, DC 5293 for intervertebral disc syndrome.  In an October 2007 rating decision, the RO evaluated the Veteran's lumbar spine disability under 38 C.F.R. § 4.71a, DC 5243 for intervertebral disc syndrome.  

Intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher rating.  38 C.F.R. § 4.71a, DC 5293 (2011).  A 20 percent rating is to be assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  Id.  A 40 percent rating is to be assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Id.  A 60 percent rating is to be assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Id.  

All diseases and injuries of the spine, other than intervertebral disc syndrome, are to be evaluated under the General Rating Formula for Diseases and Injures of the Spine (General Rating Formula).  Intervertebral disc syndrome (preoperatively or postoperatively) is to be rated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, DCs 5235-5243 (2011)).

Under the General Rating Formula, a 30 percent rating is warranted where forward flexion of the cervical spine is to 15 degrees or less; or favorable ankylosis of the entire cervical spine.  See 38 C.F.R. § 4.71a.  A 40 percent rating is to be assigned for unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent rating is to be assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.

Notes appended to the rating formula for diseases and injuries to the spine specify that, for VA compensation purposes, normal forward flexion of the lumbar spine is 0 to 90 degrees; lateral flexion to 30 degrees, and right and left lateral flexion rotation to 30 degrees.  See Id., Note (2).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id., Note (2).  "Unfavorable ankylosis" is defined, in pertinent part, as "a condition in which the entire thoracolumbar spine is fixed in flexion or extension."  Id., Note (5).  

In addition, objective neurologic abnormalities are to be evaluated separately under an appropriate diagnostic code.  See General Rating Formula, Note (1).  With respect to low back sciatic radiculopathy, under DC 8520, a 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve; a 20 percent evaluation requires moderate incomplete paralysis of the sciatic nerve; a 40 percent evaluation requires moderately severe incomplete paralysis; a 60 percent evaluation requires severe incomplete paralysis with marked muscular atrophy; an 80 percent evaluation requires complete paralysis of the sciatic nerve. When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  See 38 C.F.R. § 4.124a, DC 8520.

With respect to cervical spine radiculopathy into the upper extremities, a 10 percent rating is warranted for mild incomplete paralysis of the major or minor extremity.  See 38 C.F.R. § 4.124a, DC 8515.  A 20 percent rating is warranted for moderate incomplete paralysis of the minor extremity.  Id.  A 40 percent rating is warranted for severe incomplete paralysis of the median nerve in the minor extremity.  Id.  A 60 percent rating is warranted for complete paralysis of the median nerve in the minor extremity.  Id.  Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.

The term "incomplete paralysis" with this or other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild or at most, the moderate degree.  See 38 C.F.R. § 4.124a.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  Id.  

Finally, DCs 5003 and 5010 are also applicable to this claim.  DC 5010 provides that arthritis due to trauma and substantiated by x-ray findings is to be rated as degenerative arthritis under DC 5003.  38 C.F.R. § 4.71a, DC 5003 (2011).  DC 5003, which governs ratings of degenerative arthritis (hypertrophic or osteoarthritis) provides that such arthritis is to be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When the limitation of motion of the specific joint is noncompensable, a rating of 10 percent is to be applied for each major joint or group of minor joints affected by the limitation of motion.  38 C.F.R. § 4.71a, DC 5010 (2011).  

a.  Cervical Spine Disability

The Veteran's cervical spine disability has been evaluated as 30 percent disabling throughout the appeal period pursuant to DCs 5003-5237.  Initially, the Board observes that, at 30 percent disabling, the Veteran's cervical spine disability has been assigned the maximum schedular evaluation based on limitation of motion.  See 38 C.F.R. § 4.71a, General Rating Formula.  Furthermore, as there is no evidence of ankylosis of the cervical spine in the instant case, a higher evaluation is not warranted for the Veteran's cervical spine disability under the General Rating Formula.  Id.

The Veteran has been diagnosed with degenerative disc disease of the cervical spine and therefore, the Board looks to whether the criteria for intervertebral disc syndrome warrants a higher rating under 38 C.F.R. § 4.71a, DC 5243.  However, there is no evidence of incapacitating episodes sufficient to warrant an increased evaluation under this diagnostic code.  In this regard, there is no evidence of record to suggest the Veteran has been prescribed bed rest by a physician.  As such, an evaluation in excess of 30 percent is not warranted based on intervertebral disc syndrome.  See 38 C.F.R. § 4.71a, DC 5243.

The Board has also looked to the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 and finds that while the Veteran has neck and arm pain, there is no evidence that such symptomatology warrants the assignment of additional disability.  See Deluca, 8 Vet. App. 202.  Specifically, the September 2007 VA examiner noted that the Veteran's range of motion was not affected by pain, fatigue, weakness, or incoordination.

Turning to the evaluation of neurologic abnormalities, the Veteran has been diagnosed with radiculopathy of the left upper extremity.  During a September 2007 VA examination, the Veteran reported a history of left arm paresthesias with decreased motion, stiffness, weakness, and pain.  On examination, there was no spasm, atrophy, guarding, pain with motion, tenderness, or weakness found.  The detailed motor examination showed that the Veteran's flexion and extension of the elbow, wrist, fingers, and thumbs were all 5/5 (i.e. active movement against full resistance).  His detailed sensory examination of the upper extremities was normal for vibration, pinprick, light touch, and position sense.  The detailed reflex examination of the biceps, triceps, and bracioradialis were normal.  The examination report noted the February 2006 MRI which showed multilevel degenerative disc changes of the cervical spine.  The examiner found that there was no clinical evidence of peripheral neuropathy.  He diagnosed the Veteran with degenerative joint disease of the cervical spine and opined that the radicular symptoms of the left arm were due to or the result of this cervical spine disability.  

During a March 2009 VA examination, the Veteran indicating that pain radiated to his shoulders and at the back of his head.  He denied any weakness in his arms.  He also reported some tingling in the tips of his fingers which remained stable since his September 2007 examination.  On examination, the Veteran's motor strength of his left upper extremity was found to be normal as was his sensory function and his peripheral nerve examination.  There was no abnormal muscle tone, tremors, tics, or abnormal movements.  

The Board finds that the Veteran is entitled to a separate 10 percent rating for mild incomplete paralysis as the involvement is wholly sensory.  See 38 C.F.R. § 4.124a, DC 8515.  The evidence, however, does not warrant a rating in excess of 10 percent because there is no decreased sensation or decreased strength of the upper extremity and his reflexes were normal.  Additionally, there was no muscle atrophy or asymmetry of the upper extremities.  As such, a rating in excess of 10 percent is not warranted.  

The Veteran has asserted that he suffers from radiating pain from his cervical spine into his left upper extremity.  See, e.g. July 2007 Claim.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470, see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  He is not, however, competent to identify a specific level of disability to his cervical spine disability according to the appropriate diagnostic codes.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's disability has been provided by medical personnel who have examined him during the current appeal and rendered an opinion in conjunction with the evaluation.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  The Board acknowledges the Veteran's contentions that his service-connected cervical spine disability warrants an evaluation in excess of 30 percent and a separate evaluation for his radiculopathy of the left upper extremity.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a and 38 C.F.R. § 4.12a with respect to determining the severity of his service-connected cervical spine disability and neurological abnormalities.  

Further, the Board finds that a staged rating is not appropriate in the instant case.  See Hart, 21 Vet. App. at 509-510.  The Board finds that the Veteran is not entitled to a rating in excess of 30 percent for his cervical strain or degenerative disc changes under 38 C.F.R. § 4.71a, DCs 5003-5243.  However, he is entitled to a separate 10 percent rating for the radiculopathy of the left upper extremity under 38 C.F.R. § 4.124a, DC 8515.  See 38 U.S.C.A. § 5107(b)(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

b. Lumbar Spine Disability

The Veteran has been diagnosed with lumbosacral strain and degenerative disc disease of L4-5 with radiculopathy of the left lower extremity and evaluated during his period on appeal under 38 C.F.R. § 4.71a, DC 5243.  

Under DC 5243, the Board acknowledges the Veteran's assertions that lying down alleviates his pain.  See September 2007 VA examination report.  However, the medical evidence does not show that the Veteran was prescribed bed rest.  This does not met the criteria for incapacitating episodes lasting at least four weeks in duration.  In the absence of objective evidence that the Veteran has had incapacitating episodes lasting at least four weeks, there is no basis on which a rating in excess of 40 percent may be assigned.  See 38 C.F.R. § 4.71a, DC 5243 (2011).  

Looking to alternate diagnostic codes, the Board finds that the Veteran's range of motion was to 50 degrees at his September 2007 VA examination and to 65 degrees during his August 2009 VA examination.  At most, the Veteran would be entitled to a rating of 20 percent for the limitation of motion of his thoracolumbar spine.  See 38 C.F.R. § 4.71a, DC 5237 (2011).  

There is no evidence of ankylosis of the thoracolumbar spine.  See VA examinations, September 2007, January 2009, and August 2009.  A rating in excess of 40 percent rating is not warranted under the General Rating Formula.  38 C.F.R. § 4.71a.  

Additionally, the Veteran's 40 percent rating was evaluated under DC 5293, the former diagnostic code for intervertebral disc syndrome which provides a 40 percent rating for severe, recurring attacks of intervertebral disc syndrome with intermittent relief.  See 38 C.F.R. § 4.71a, DC 5293 (2001).  A 60 percent rating was assignable for pronounced intervertebral disc syndrome; with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief.  Id.

With respect to incapacitating episodes under the "old" DC 5293, the Veteran was initially granted a 40 percent rating for recurring attacks of severe intervertebral disc syndrome with only intermittent relief.  During the September 2007 VA examination, the Veteran asserted that he experiences constant pain of the low back and radiating pain into his left leg, which precludes him from walking long distances.  During the January 2009 examination, the Veteran indicated that his lumbar spine disability pain was intermittent with remissions.  The evidence does not show that the Veteran has little intermittent relief and as such a rating of 60 percent is not warranted under 38 C.F.R. § 4.71a, DC 5293 (2001).  

Turning to other potentially applicable "old" diagnostic codes, DC 5295 for lumbosacral strain warranted a 40 percent rating where the condition was severe, with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint spaces, or with some of these characteristics with abnormal mobility on forced motion.  See 38 C.F.R. § 4.71a, DC 5295 (2002).  In addition, limitation of motion of the lumbar spine was evaluated in accordance with the criteria set forth in DC 5292.  Evaluations of 10, 20 and 40 percent were assigned for slight, moderate, and severe limitation of motion, respectively.  See 38 C.F.R. § 4.71a, DC 5292 (2002).  

With respect to the former DC 5295, the evidence does not show that the Veteran's disability is manifested by listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint spaces, or with some of these characteristics with abnormal mobility on forced motion to warrant a 40 percent rating.  38 C.F.R. § 4.71a, DC 5295 (2001).  In fact, while the Veteran stated that precipitating factors to his  low back pain included lifting, walking, sitting, or standing, his gait was normal and there was no listing, lumbar flattening, lumbar lordosis, scoliosis, or ankylosis noted.  See VA examination report, September 2007; VA examination report, January 2009.  He also had muscle strength to 5/5 bilaterally.  See VA examination report, January 2009.

Additionally, the Veteran's limitation of motion as of September 2007 more approximates "moderate" limitation of motion.  The evidence provides that the Veteran's forward flexion was to 50 degrees.  During the August 2009 VA examination, the Veteran's flexion was limited to 65 degrees.  This shows that the Veteran's limitation of motion had remained essentially stable or improved for roughly 2 years.  While the Veteran was on crutches during the August 2009 VA examination this was due to a left ankle muscle strain and did not have to do with his lumbar spine disability.  As such, the limitation of motion is not considered severe.  See 38 C.F.R. § 4.71a, DC 5292 (2001).

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  Taking into consideration the Veteran's functional loss, the Veteran's low back is contemplated in the currently assigned 40 percent disability evaluation.  Indeed, as noted above, even after contemplating for pain, flexion of the low back does not meet the criteria for a 40 percent rating.  See 38 C.F.R. § 4.71a.  Thus, the Veteran's complaints of functional impairment, when viewed in conjunction with the medical evidence, have been acknowledged and compensated.  

As noted, Note 1 of the General Rating Formula for Disease and Injuries of the Spine instructs to evaluate any associated objective neurologic abnormalities separately, under an appropriate diagnostic code.  During the September 2007 VA examination, the Veteran complained of radiating pain into his left leg which limited his ability to walk more than 1 mile.  On examination, the Veteran's gait and posture were normal.  There was no paralysis noted for his hip, knee, or ankle flexions or extensions.  Further, his lower extremity sensory examination was normal as was his reflex examination for knee and ankle jerks as well as plantar flexion.  There was no thoracolumbar spine ankylosis noted.  MRI results of the low back showed herniated disc at L4-5 and bilateral neural foraminal narrowing at L5-S1 from degenerative changes.  The examiner diagnosed the Veteran with degenerative joint disease of the lumbosacral spine and found no clinical evidence of peripheral neuropathy.  

The Veteran was afforded a VA examination in January 2009 to evaluate the severity of the Veteran's lumbar spine.  At this time, the Veteran complained of radiating pain from his lumbar and sacral back with throbbing pain into his buttocks and left lower extremity to his knee.  On examination, there was no motor loss of the hip flexion although lower lumbar sacral pain is noted.  There is also no motor loss for hip extension, or ankle dorsoflexion.  The Veteran's left abdominal, knee, and ankle reflexes were normal.  There was no muscle atrophy, abnormal muscle tone or bulk, and no tremors, tics, or other abnormal movements present.  The Veteran's gait was also found to be normal although it was noted that the walked to protect his lumbar movement.  The Veteran had decreased sensation to vibration to the feet as measured at the great toes.  The examiner diagnosed the Veteran with lumbosacral sprain with no evidence of neurological problems related to the back condition.

The Board finds that the Veteran is entitled to a separate 10 percent rating for mild incomplete paralysis as the involvement is wholly sensory.  See 38 C.F.R. § 4.124a, DC 8520.  The evidence, however, does not warrant a rating in excess of 20 percent as there is no evidence of decreased sensation or decreased strength of the upper extremity and his reflexes were normal.  Id.  Additionally, there was no muscle atrophy or asymmetry of the left lower extremity.  Id.  As such, a rating in excess of 10 percent is not warranted.  

Throughout the appeal, the Veteran has asserted that he suffers from radiating pain from his lumbar spine into his left lower extremity.  See July 2007 Claim.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  The Veteran's statements describing his symptoms are considered to be competent evidence.  See Jandreau, 492 F.3d 1372; see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002).  In this regard, while the Veteran is competent to report his symptoms.  The Board, however, finds the medical evidence of record to be afforded greater probative weight because whether his low back disability falls under the specific diagnostic criteria is a medical question which is not answerable by lay person.  Id.  The Board also finds that a staged rating is not appropriate in the instant case.  See Hart, 21 Vet. App. at 509-510.  

In sum, neither the "old" nor the "new" rating criteria result in a rating in excess of 40 percent for the Veteran's lumbosacral muscle strain or degenerative disc disease at L4-5 under 38 C.F.R. § 4.71a.  However, he is entitled to a separate 10 percent rating for the radiculopathy of the left lower extremity under 38 C.F.R. § 4.124a, DC 8520.  See 38 U.S.C.A. § 5107(b)(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

c.  Other Considerations

The Board has also considered whether a referral for extra-schedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extra-schedular consideration referral).

The schedular evaluations for the Veteran's cervical and lumbar disabilities are adequate.  The Veteran disagrees with the ratings.  In other words, he does not have any symptoms from his service-connected disorders that are unusual or are different from those contemplated by the schedular criteria.  The Veteran does not have "exceptional or unusual" disabilities; he merely disagrees with the assigned evaluation for his level of impairment.  The available schedular evaluations for these service-connected disabilities are adequate.  Referral for extra-schedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extra-schedular consideration is moot.  See Thun, 22 Vet. App at 115.

Lastly, the Board observes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is raised by the record.  However, the Veteran's TIDU claim was separately adjudicated in a September 2009 rating decision and the Veteran did not appeal the decision.  As such, the Board does not have jurisdiction over the matter.  


ORDER

Entitlement to an increased disability rating in excess of 30 percent for a cervical spine disability is denied.  

Entitlement to a separate 10 percent evaluation for radiculopathy of the left upper extremity is granted.

Entitlement to an increased disability rating in excess of 40 percent for a lumbar spine disability is denied.

Entitlement to a separate 10 percent evaluation for radiculopathy of the left lower extremity is granted.  



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


